IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00376-CV

                        IN RE KAREN G. BAUNCHAND


                                 Original Proceeding


                                         ORDER


       Karen G. Baunchand, relator and attorney for Rene Flores in the underlying case,

seeks relief from an order by the respondent, the Honorable Bob Carroll, judge of the

40th District Court in Ellis County, Texas, imposing monetary sanctions and sealing

portions of the record in the underlying case, trial court number 8776D in the 378th

District Court of Ellis County, Texas.

       After review of the petition for writ of mandamus and the motion for emergency

relief filed by relator, the Court makes the following orders.

       All proceedings in the underlying case, including the Order of Dismissal and for

Sanctions, signed by the respondent on November 4, 2014, are STAYED until further

order of this Court.
       Further, relator, Karen G. Baunchand, and real-party-in-interest, Joe F. Grubbs,

sitting judge of the 378th District Court of Ellis County, Texas, as well as the parties to

the underlying case, Rene Flores and Morgan Flores are ORDERED to participate in

mediation.        Accordingly, the Court assigns R.B. Pool as the mediator for this

proceeding. His address and contact number are as follows:

                                     408 West Nash
                                   Terrell, Texas 75160
                                      (972) 524-7585

       Mediation must occur within thirty days from the date of this Order.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement. For purposes of this order

respondent, the Honorable Bob Carroll, is not considered a named party for purposes of

attending the mediation. Real-party-in-interest, the Honorable Joe F. Grubbs may elect




In re Baunchand                                                                      Page 2
to not personally attend the mediation sessions, but must be available via telephone or

other means; his attorney is required to attend the mediation.

       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with Rene and

Morgan Flores; and Rene and Morgan Flores must each pay one-half of the agreed-

upon fee directly to the mediator.

       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

       Relator’s Emergency Motion for Interim Relief remains pending.



                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Stay ordered; referred to mediation
Order issued and filed December 18, 2014




In re Baunchand                                                                  Page 3